DETAILED ACTION


Allowable Subject Matter
Claims 1-6 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 1, the prior art does not disclose or suggest a first wavelength band; a wavelength conversion element configured to convert the first light into second light in a second wavelength band different from the first wavelength band; a first optical element configured to reflect one of the first light and the second light, transmit another of the first light and the second light, and make the first light enter the wavelength conversion element; a second optical element having a first area configured to transmit the second light, and a second area configured to transmit a part of the first light and reflect another part of the first light; and a third optical element having a third area configured to transmit the second light, and a fourth area configured to transmit a part of the first light and reflect another part of the first light, wherein in the second optical element, a transmittance of the first light in the first area is higher than a transmittance of the first light in the second area, a position of the second optical element is made switchable between a first position where the second light which is transmitted or reflected by the first optical element enters the first area, and the first light emitted from the wavelength conversion element enters the second area, and a second position where the second light which is transmitted or reflected by the first optical element fails to enter the first area, and the first light emitted from the wavelength conversion element fails to enter the second area, in the third optical element, a transmittance of the first light in the third area is higher than a transmittance of the first light in the fourth area, a position of the third optical element is made switchable between a third position where the second light which is transmitted or reflected by the first optical element enters the third area, and the first light emitted from the wavelength conversion element enters the fourth area, and a fourth position where the second light which is transmitted or reflected by the first optical element fails to enter the third area, and the first light emitted from the wavelength conversion element fails to enter the fourth area, and the transmittance of the first light in the fourth area of the third optical element is different from the transmittance of the first light in the second area of the second optical element.

With respect to claim 3, the closest prior art of record does not disclose  a wavelength conversion element configured to convert the first light into second light in a second wavelength band different from the first wavelength band; a first optical element configured to reflect one of the first light and the second light, transmit another of the first light and the second light, and make the first light enter the wavelength conversion element; a fourth optical element having a fifth area configured to transmit the second light, and a sixth area configured to transmit a part of the first light and reflect another part of the first light; and a fifth optical element having a seventh area configured to transmit the second light, and an eighth area configured to transmit a part of the first light and reflect another part of the first light, wherein in the fourth optical element, a transmittance of the first light in the fifth area is higher than a transmittance of the first light in the sixth area, a position of the fourth optical element is made switchable between a fifth position where the second light which is transmitted or reflected by the first optical element enters the fifth area, and the first light emitted from the wavelength conversion element enters the sixth area, and a sixth position where the second light which is transmitted or reflected by the first optical element fails to enter the fifth area, and the first light emitted from the wavelength conversion element fails to enter the sixth area, in the fifth optical element, a transmittance of the first light in the seventh area is higher than a transmittance of the first light in the eighth area, a position of the fifth optical element is made switchable between a seventh position where the second light which is transmitted or reflected by the first optical element enters the seventh area, and the first light emitted from the wavelength conversion element enters the eighth area, and an eighth position where the second light which is transmitted or reflected by the first optical element fails to enter the seventh area, and the first light emitted from the wavelength conversion element fails to enter the eighth area, and an area of the eighth area of the fifth optical element is different from an area of the sixth area of the fourth optical element.

The closest prior art of record, Akiyama ( United States Patent Application Publication 2017/0199451),  discloses an illumination device comprising: a light emitting element (fig.2, 21) configured to emit first light in a first wavelength band; a wavelength conversion element (see 11 in fig.2) configured to convert the first light into second light in a second wavelength band different from the first wavelength band; a first optical element (see the operation of 21 in fig.2) configured to reflect one of the first light and the second light, transmit another of the first light and the second light, and make the first light enter the wavelength conversion element; a second optical element (see 13 in fig.2) having a first area configured to transmit the second light (innermost side in a radial direction of fig.2, 13, hereinafter referred to as A1), and a second area (see area adjacent to the inner most side in the radial direction of fig.2,13, hereinafter referred to as A2) configured to transmit a part of the first light and reflect another part of the first light; and a third optical element (see the region adjacent to A2  in the radial direction, hereinafter referred to as A3) having a third area configured to transmit the second light (see the operation of A3), and a fourth area (see the region adjacent to A3 in the radial direction, hereinafter referred to as A4) configured to transmit a part of the first light and reflect another part of the first light (see the operation of A4), wherein in the second optical element (comprised by A1 and A2), a transmittance of the first light in the first area is higher than a transmittance of the first light in the second area (see the operation of A1 with respect to A2), a position of the second optical element is made switchable between a first position (see the positions where the light is incident on A1 or A2) where the second light which is transmitted or reflected by the first optical element enters the first area, and the first light emitted from the wavelength conversion element enters the second area, and a second position (see the positions wherein the light is incident on A3 or A4) where the second light which is transmitted or reflected by the first optical element fails to enter the first area, and the first light emitted from the wavelength conversion element fails to enter the second area, in the third optical element, a transmittance of the first light in the third area is higher than a transmittance of the first light in the fourth area (see the structure of A3 with respect to A4) but does not disclose a position of the third optical element is made switchable between a third position where the second light which is transmitted or reflected by the first optical element enters the third area, and the first light emitted from the wavelength conversion element enters the fourth area, and a fourth position where the second light which is transmitted or reflected by the first optical element fails to enter the third area, and the first light emitted from the wavelength conversion element fails to enter the fourth area, and the transmittance of the first light in the fourth area of the third optical element is different from the transmittance of the first light in the second area of the second optical element.

The prior of record, Kikuma (United States Patent Application Publication 2018/0074391), discloses  an illumination device comprising: a light emitting element (see 2 in fig.1) configured to emit first light in a first wavelength band; a wavelength conversion element (see fig.1, 3) configured to convert the first light into second light in a second wavelength band different from the first wavelength band; a first optical element (see 5 in fig.1) configured to reflect one of the first light and the second light, transmit another of the first light and the second light, and make the first light enter the wavelength conversion element (see the element of 3 in fig.1); a second optical element (see fig.9, 130 on the left side) having a first area configured to transmit the second light (see the central area of fig.9), and a second area configured to transmit a part of the first light and reflect another part of the first light (see the area formed by 130 in fig.9); and a third optical element (see 130 on the right side) having a third area configured to transmit the second light (see the central area of the right side of 131a), and a fourth area configured to transmit a part of the first light and reflect another part of the first light (see the structure of 130 in fig.9), wherein in the second optical element, a transmittance of the first light in the first area is higher than a transmittance of the first light in the second area (compare the transmission of blue through area adjacent to 131a to the transmission of blue by 130 on the left), a position of the second optical element is made switchable between a first position where the second light which is transmitted or reflected by the first optical element enters the first area (see where the right side 130 is moved over the light path as in fig.9), and the first light emitted from the wavelength conversion element enters the second area (see the operation of fig.9), and a second position where the second light which is transmitted or reflected by the first optical element fails to enter the first area, and the first light emitted from the wavelength conversion element fails to enter the second area (see wherein the left 130 is completely removed from the light path), in the third optical element, a transmittance of the first light in the third area is higher than a transmittance of the first light in the fourth area (see the region of 132a which has a higher transmittance than 130), a position of the third optical element is made switchable between a third position where the second light which is transmitted or reflected by the first optical element enters the third area, and the first light emitted from the wavelength conversion element enters the fourth area (see wherein the fourth area), and a fourth position where the second light which is transmitted or reflected by the first optical element fails to enter the third area, and the first light emitted from the wavelength conversion element fails to enter the fourth area (see wherein the right 130 in fig.9 is removed from the light path), but does not disclose  the transmittance of the first light in the fourth area of the third optical element is different from the transmittance of the first light in the second area of the second optical element.
Claims 2, 4, 5 and 6 are allowed as they depend from an allowed claim.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711. The examiner can normally be reached M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY L BROOKS/           Primary Examiner, Art Unit 2882